Title: To John Adams from Samuel L. Knapp, 30 August 1821
From: Knapp, Samuel L.
To: Adams, John


				
					Sir
					Boston August 30—1821
				
				Be pleased to accept this Vol of biographical Sketches. To you they can convey no information, but they may occupy an hour in a waking recollections. The few facts which I have collected have cost me some pains, and in the next generation it will be more difficult, than at the present time, to gather any account of what happened previous to the Revolution except such facts as are now faithfully recorded. If my book adds but little to the common stock of knowledge, the example of such an effort is something, and if it is followed by those able to throw light upon our history or do honor to our illustrious characters I shall be amply rewarded for my services.With sentiments of profound / respect & veneration I am your / Obt & huml Ser
				
					Saml L Knapp
				
				
			